By Judge Robert G. O’Hara, Jr.
The issue is whether the jury’s verdict as to damages should be set aside as inadequate. The issue of liability, clearly one of fact, was decided by the jury for the plaintiff. The evidence on liability preponderated.in plaintiffs favor. The evidence regarding the plaintiffs injury was basically uncontroverted.
Given the preciseness and amount of their verdict, the jury did not rationally nor logically consider the non-monetary elements of the plaintiff’s damages, which they were required to do. Accordingly, the verdict will be set aside as inadequate.
Section 8.01-383.1(B) directs either granting a new trial or additur when a verdict is inadequate as a matter of law. Considering the circumstances of this case, additur would be appropriate.
Given the uncontroverted medical evidence, the plaintiff’s testimony regarding his injuries and their impact upon him, his family, and his occupation, the Court is of the opinion , that additur in the amount of $25,719.14, for a total verdict of $48,000.00, would be fair and just.